Title: From John Adams to Commissioners of Washington City, 31 October 1797
From: Adams, John
To: Washington City, Commissioners of


No. 59.
Gentlemen
East Chester Octr. 31. 1797

I have recd the Letter you wrote me Sometime ago inclosing the Form of a full Power to borrow money: and yesterday I recd a duplicate of it. I have not answered it, as yet because Some questions arose upon it in my mind, which I wished to take Advice in. I have written to day upon the subject and shall be able to give you my Answer I hope, in a few days after the meeting of Congress. mean time I am / with great Esteem, Gentlemen your / most obedient servant

John Adams